 1   HEATHER E. WILLIAMS, Bar No. 122664
     Federal Defender
 2   MEGAN T. HOPKINS, Bar No. 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     MIGUEL VILLARREAL
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                      Case No. 1:18-cr-0154 LJO-SKO

12                     Plaintiff,
                                                     REQUEST FOR WAIVER OF DEFENDANT’S
13    vs.                                            PERSONAL APPEARANCE; ORDER
                                                     THEREON
14    MIGUEL VILLARREAL,

15                     Defendant.

16
17                   Pursuant to Fed. R. Crim. P. 43(b)(3), Defendant, MIGUEL VILLARREAL,

18   having been advised of his right to be present at all stages of the proceedings, hereby requests
19   that this Court proceed in his absence on every occasion that the Court may permit, pursuant to
20   this waiver. Defendant agrees that his interests shall be represented at all times by the presence

21   of his attorney, Assistant Federal Defender, Megan T. Hopkins, the same as if Defendant were
22   personally present, and requests that this court allow his attorney-in-fact to represent his interests
23   at all times.

24           Defendant further agrees that notice to Defendant's attorney that Defendant’s presence is
25   required will be deemed notice to the Defendant of the requirement of his appearance at said
26   time and place.
27           The government does not oppose this request.
28   ///
 1   This request is made to avoid the necessity of travel for all court appearances, in light of the fact
 2   that defendant resides in Modesto, CA and is currently working full-time.
 3
 4            DATED: October 1, 2018                         /s/ Original signature on File
                                                             MIGUEL VILLARREAL
 5
 6
 7            DATED: October 1, 2018                        /s/ Megan T. Hopkins
                                                            MEGAN T. HOPKINS
 8                                                          Assistant Federal Defender
                                                            Attorney for MIGUEL VILLARREAL
 9
10
11                                                ORDER
12
13            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant’s appearance
14   may be waived at any and all non-substantive pretrial proceedings until further order of the
15   Court.
16
17   IT IS SO ORDERED.
18
     Dated:     October 2, 2018                                    /s/   Sheila K. Oberto              .
19                                                       UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

       Villarreal – Rule 43 Waiver                    -2-
